Without in any way attempting to excuse the misconduct of the petitioner herein, but in view of the fact that said misconduct occurred under circumstances where he was attempting to defend his client charged with murder in the first degree and may have been caused by an excess of zeal, we modify the punishment *841imposed by changing same to a fine of $250 to cover the four specifications charged. Determination unanimously modified accordingly and as so modified affirmed, without costs. Settle order on notice. Present — -Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.